DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a leadless pacemaker system and method, classified in A61N1/3756.
II. Claims 11-20, drawn to communicating a plurality of messages in a pacing system and method, classified in A61N1/37217.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the limiting the pacing rate adjustment to a specified amount when the pacing rate exceeds a threshold.  The subcombination has separate utility such as not requiring a plurality of messages, but using one message.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Embodiments 1 and 2 of the different IMDs used to transmit the i2i message, represented by the second cardiac chamber LP (e.g. claim 4, etc.) or the subcutaneous ICD (e.g. claim 5, etc.), respectively. The species are independent or distinct because they represent separate and unique ways to send the i2i message. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the independent claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the embodiments are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jeffrey Kurin on 2/24/22 a provisional election was made without traverse to prosecute the invention of group 1, embodiment 1, claims 1-4 and 6-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-5 are vague as it is unclear if the functions listed for the LP, such as being implanted in/on a cardiac chamber and pacing the chamber, and the functions of the IMD, such as sending an i2i message, are being positively recited and claimed.  The claim is directed to a method and only positively recites two steps directed to monitoring for messages and limiting the adjustment of the pacing rate.  In line 8, “an i2i message” and “a pacing rate indicator” are vague as they are recited in lines 4 and 5 of the claim and it is unclear if line 8’s elements are the same as lines 4 and 5’s elements.  If they are the same then “the” should be used, if they are different then another modifier such as “a second i2i message” should be used.
In claim 4, line 2, “are transmitted and received” are in the passive voice and it is unclear if they are being positively recited.  Method claims should use active voice to positively recite method steps.  Similarly, in line 4, “implanted” is in the passive voice.  In addition, “the IMD comprises” is vague as claim 1 has not yet positively recited a method step to the use of the IMD in the claims.  
In claim 6, line 4, “message received from an implantable medical device” is vague and inferentially included and unclear if the claim is positively reciting the IMD.  If the IMD is meant to be positively recited, it is suggested to first claim the IMD before it is used to send a message.  In line 8, “an i2i message” and “a pacing rate indicator” are vague as they are recited in lines 4 and 5 of the claim and it is unclear if line 8’s elements are the same as lines 4 and 5’s elements.  In line 9, “a rate adjustment threshold” is inferentially included and the claim should first set forth an element to provide the threshold.
In claim 9, line 2 is vague and makes the claim incomplete since the claim has not set forth any element to “transmit and receive” the messages “via conductive communication”.  Some sort of transmitter should be set forth along with some way to provide conductive communication, such as electrodes on the outside of the LP.  In line 4, “the IMD comprises” is vague as claim 6 has yet to positively recite and claim the IMD to further limit it.  In line 4, “implanted” is vague as apparatus claims cannot claim a connection to the body.  It is suggested to use “configured to be implanted”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Carney et al (2016/0067490).  Carney shows in figure 3 the first and second LPs in different chambers (e.g. 100 and 200, etc.) that use conductance transmission/reception of signals (e.g. para. 14, 76, etc.) to send i2i messages to adjust the pacing rate of the other LP (e.g. figure 5, paras. 9, 10, 76-78, etc.) where the first LP limits the pacing adjustment to a predetermined value/threshold/specified amount when it exceeds a threshold (e.g. paras. 12, 18, 77, 78, etc.—threshold/amount/value of 120-130 bpm, or increase in rate increments by only 5 or 10 bpm.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	3/8/22